Peb OubiaM.
After carefully reading tbe entire evidence, we think it sufficient and ample on all tbe issues to have been submitted to tbe jury to establish a holograph will under tbe decisions of this Court. Tbe caveators introduced no evidence. Tbe credibility of tbe evidence was for tbe jury to determine. We can see no error in tbe charge of tbe court below on all tbe issues. Tbe jury having answered tbe first four issues in favor of propounders, it follows as a matter of course that tbe paper-writing and each and every part thereof wa.s tbe last will and testament of E. 0. Oarraway.
Upon tbe coming in of tbe verdict and tbe jury having answered tbe first four issues in favor of tbe propounders, tbe court below as a matter of law answered tbe fifth issue “Yes.” Conceding, but not deciding, that this was error, it was not material or prejudicial. On tbe whole record we find
No error.
Stacy, 0. J., dissenting.